  8:19-cr-00087-LSC-SMB Doc # 87 Filed: 07/20/20 Page 1 of 1 - Page ID # 226




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:19CR87

        vs.
                                                                    ORDER
ISAAC JOHNSON, ANTHONY MOORE and
AMANDA FERRELL

                      Defendant.


This matter is before the court on Defendant Ferrell’s unopposed Motion to Continue [86].
Counsel is actively in plea negotiations with the plaintiff and seeks additional time to meet
and confer with defendant. For good cause shown,

      IT IS ORDERED that Defendant Ferrell’s unopposed Motion to Continue [86] is
granted, as follows:

       1. The jury trial, as to all defendants, now set for July 28, 2020, is continued to
          September 15, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and September 15, 2020, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       Dated this 20th day of July 2020.

                                           BY THE COURT:

                                           s/Susan M. Bazis
                                           United States Magistrate Judge
